NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0095n.06
                           Filed: February 6, 2007

                                            No. 06-3648

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


MICHELE R. MOFFA,                                 )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
COMMISSIONER OF SOCIAL SECURITY,                  )   SOUTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellee.                        )
                                                  )
                                                  )
                                                  )



       Before: SUHRHEINRICH, GIBBONS and COOK, Circuit Judges.


       PER CURIAM. Appellant appeals the district court’s order granting summary judgment to

the Commissioner of Social Security (“Commissioner”) and affirming the Commissioner’s decision

to deny disability benefits to the Appellant. After reviewing the record, the parties’ briefs, the

applicable law, and having had the benefit of oral argument, this court determines that no

jurisprudential purpose would be served by a panel opinion and affirms the district court’s decision

for the reasons stated in that court’s opinion.